

	

		II

		109th CONGRESS

		1st Session

		S. 1078

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to expand and

		  extend the renewable resource credit and nonconventional source credit for

		  landfill gas facilities. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Landfill Gas-to-Energy Tax Credit

			 Act.

		2.Expansion and

			 extension of renewable resource credit for landfill gas facilities

			(a)In

			 generalParagraph (6) of section 45(d) of the Internal Revenue

			 Code of 1986 (relating to landfill gas facilities) is amended by striking

			 2006 and inserting 2009.

			(b)Credit rate and

			 period for electricity produced and sold after enactment

			 dateSection 45(b)(4) of the Internal Revenue Code of 1986

			 (relating to credit rate and period for electricity produced and sold from

			 certain facilities) is amended—

				(1)by striking

			 (6), or (7) in subparagraphs (A) and (B)(i) and inserting

			 or (7), and

				(2)by inserting

			 and in the case of any facility described in subsection (d)(6), the

			 7-year period beginning on the date the facility was originally placed in

			 service shall be substituted for such 10-year period before the period

			 at the end of subparagraph (B)(i).

				(c)Extension for

			 certain facilitiesSection 45(e) of the Internal Revenue Code of

			 1986 (relating to definitions and special rules) is amended by adding at the

			 end the following new paragraph:

				

					(10)Extension for

				certain facilitiesIn the case of any facility described in

				subsection (d)(6), for purposes of subsection (b)(4), such facility shall be

				treated as being placed in service before January 1, 2009, if such facility is

				placed in service before July 1, 2009, pursuant to a binding written contract

				in effect before January 1,

				2009.

					.

			(d)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the amendments made by section 710 of the American Jobs Creation

			 Act of 2004.

			3.Expansion and

			 extension of nonconventional source credit for landfill gas facilities

			(a)In

			 generalSection 29 of the Internal Revenue Code of 1986 (relating

			 to credit for producing fuel from a nonconventional source) is amended by

			 adding at the end the following new subsection:

				

					(h)Landfill gas

				facilitiesNotwithstanding subsection (f)—

						(1)In

				generalIn the case of any facility for producing qualified fuel

				from landfill gas which was placed in service after the date of the enactment

				of this subsection and before January 1, 2009, this section shall apply to fuel

				produced at such facility and sold during the 7-year period beginning on the

				date such facility was placed in service.

						(2)Clarification

				of placed in service dateIn the case of any facility described

				in paragraph (1), such facility shall be treated as being placed in service

				before January 1, 2009, if such facility is placed in service before July 1,

				2009, pursuant to a binding written contract in effect before January 1,

				2009.

						(3)Reduction of

				credit for certain facilitiesIn the case of any facility to

				which paragraph (1) applies and which is located at a landfill which is

				required pursuant to section 60.751(b)(2) or 60.33c of title 40, Code of

				Federal Regulations (as in effect on the date of the enactment of this

				subsection) to install and operate a collection and control system which

				captures gas generated within such landfill, subsection (a)(1) shall be applied

				to gas so captured by substituting $2 for $3 for

				the taxable year during which such system is required to be installed and

				operated.

						.

			(b)Effective

			 dateThe amendment made by this section shall apply to property

			 placed in service after the date of the enactment of this Act.

			

